Order entered December 29, 2013




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-18-00247-CR

                    CARSTEN HEDEMANN, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F-1434917-R

                                  ORDER

      Appellant’s December 10, 2020 Motion for Leave to File Appellant’s

Supplemental Brief is GRANTED. The supplemental brief is due on or before

January 13, 2021.




                                         /Bill Pedersen, III/
                                         BILL PEDERSEN, III
                                         JUSTICE